373 S.C. 98 (2007)
644 S.E.2d 65
Gary E. McCLAIN, Respondent,
v.
PACTIV CORPORATION, Howard Sellers, Tim Randall, Jody Rowland, Joseph P. Berley, Linda Milton, Joe Powell, Doug Boynton, Larry Wonoski, Joe Garrison, Ron Clark and Robin Montgomery, Defendants, of whom Pactiv Corporation and Joseph P. Berley are, Petitioners.
No. 26309.
Supreme Court of South Carolina.
Heard March 21, 2007.
Decided April 9, 2007.
*99 Paul H. Derrick, of Jackson Lewis, LLP, of Cary, North Carolina, for Petitioners.
J. Dennis Bolt, of Bolt Law Firm, of Columbia, for Respondent.
PER CURIAM.
We granted certiorari to review the Court of Appeals' decision in McClain v. Pactiv Corp., 360 S.C. 480, 602 S.E.2d 87 (Ct.App.2004). After careful review of the appendix and briefs, we dismiss the writ as improvidently granted.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.